Case 1:20-cv-24493-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

DOUG LONGHINI, Individually,
Plaintiff,
vs. : Case No.

GOOD FRIENDS OF VENEZUELA, INC., a
Florida Corporation,

Defendant. :
/

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, DOUG LONGHINI, Individually, and on behalf of all other mobility impaired
individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendant,
GOOD FRIENDS OF VENEZUELA, INC., a Florida Corporation, (sometimes referred to as
“Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to
the Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. (“ADA”).

1. Plaintiff, Doug Longhini, is an individual residing in 5205 SW 141 Ave., Miami, Florida,
33175, in the County of Miami-Dade.

2. The Defendant’s property, Original Big Tomato Plaza, is located at 1 Westward Dr.,
Miami Springs, FL 33166, and is in the County of Miami-Dade.

3. Venue is properly located in the Southern District of Florida because venue lies in the
judicial district of the property situs. The Defendant’s property is located in, and does
business within, this judicial district.

4. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original

jurisdiction over actions which arise from the Defendant’s violations of Title II] of the
Case 1:20-cv-24493-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 9

Americans with Disabilities Act, 42 U.S.C. § 12181 et_seg. See also 28 U.S.C. § 2201
and § 2202.

5. Plaintiff Doug Longhini is a Florida resident, is sui juris, and qualifies as an individual
with disabilities as defined by the ADA. Doug Longhini has cerebral palsy and requires
the use of a wheelchair to ambulate. Mr. Longhini has very limited use of his hands and
cannot operate any mechanisms which require tight grasping or twisting of the wrist.

6. Mr. Longhini lives approximately 15 miles from the subject shopping center. He
regularly goes to the Miami Springs area to shop and eat. He also goes to the Miami
Springs area regularly in conjunction with his advocacy to ensure that he and other
similarly situated mobility impaired persons have access to and are provided the full and
equal enjoyment of public accommodations.

7. Mr. Longhini has been to the subject shopping center, and the tenants named herein,
numerous times, including September 17, 2020, when he went, along with an ADA
expert, to the Original Big Tomato Plaza as a customer, and to confirm the ADA
violations on the property. He intends to return to the Original Big Tomato Plaza, and the
tenants named herein, in the near future. The ADA violations set forth herein, have
endangered Mr. Longhini’s safety, and will in the future continue to endanger his safety,
until the barriers are corrected.

8. Defendant owns, leases, (or leases to), or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendant is responsible for complying with the obligations of the ADA.

9. The subject property, Original Big Tomato Plaza, as well as the retail stores located
therein, is operated by private entities whose operation affect commerce and are a public

accommodation as defined by the ADA and its implementing regulations. See,

2
Case 1:20-cv-24493-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 9

28 CFR § 36.104.

10. Doug Longhini has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to the property as
described. Plaintiff has reasonable grounds to believe that he will continue to be
subjected to discrimination in violation of the ADA by the Defendant. Doug Longhini
desires to visit the subject shopping center and its tenants, not only to avail himself of the
goods and services available at the property, but to assure himself that this property is in
compliance with the ADA so that he and others similarly situated will have full and equal
enjoyment of the property without fear of discrimination.

11. The Defendant has discriminated against the individual Plaintiff by denying him access
to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq., as
described in paragraph 12.

12. The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff
in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000 or less). A preliminary inspection of the Original Big Tomato Plaza has shown
that violations exist. These violations, that Doug Longhini has personally encountered or
observed include, but are not limited to:

A. ORIGINAL BIG TOMATO
Access to Goods and Services
1. The Plaintiff could not use the sales counter without assistance, as it is
mounted too high. Violation: There are sales counters at the facility in
excess of 36” high, violating Section 7.2(1) of the ADAAG and Section

904.4 of the 2010 ADA Standards, whose resolution is readily
achievable.
Case 1:20-cv-24493-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 9

2. There is seating provided at the facility that does not comply with the
standards prescribed in Section 4.32 of the ADAAG and Sections 226 &
902 of the 2010 ADA Standards, whose resolution is readily achievable.

Public Restrooms

1. There are permanently designated interior spaces without proper
signage, violating Sections 4.1.3(16) and 4.30 of the ADAAG and
Sections 216.2 and 703 of the 2010 ADA Standards, whose resolution is
readily achievable.

2. The Plaintiff had difficulty using the doorknob and the locking
mechanism on the restroom door without assistance, as they require tight
grasping. Violation: The restroom door has non-compliant hardware for
disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and
Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution
is readily achievable.

3. The Plaintiff had difficulty using the toilet without assistance, as it is not
mounted at the required distance from the side wall. Violation: The
water closet is mounted at a non-compliant distance from the side wall,
violating Section 4.16.2 and Figure 28 of the ADAAG and Section 604.2
of the 2010 ADA Standards, whose resolution is readily achievable.

4. The Plaintiff could not transfer to the toilet without assistance, as the
grab bars are not the required length. Violation: The grab bars do not
comply with the requirements prescribed in Section 4.16.4 and Figure 29
of the ADAAG and Section 604.5 of the 2010 ADA Standards, whose
resolution is readily achievable.

5. The Plaintiff was exposed to a cutting/burning hazard because the
lavatory pipes are not wrapped. Violation: The lavatory pipes are not
fully wrapped or insulated violating Section 4.19.4 of the ADAAG and
Section 606.5 of the 2010 ADA Standards, whose resolution is readily
achievable.

6. The Plaintiff could not use the mirror, as it is mounted too high.
Violation: The mirrors provided in the restrooms are in violation of the
requirements in Section 4.19.6 of the ADAAG and Section 603.3 of the
2010 ADA Standards, whose resolution is readily achievable.
Case 1:20-cv-24493-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 9

7. The Plaintiff had difficulty opening the restroom door without
assistance, as the door pressure to operate the door was excessive.
Violation: There are doors at the facility that require excessive force to
open them, in violation of Section 4.13.11 of the ADAAG and Section
404.2.9 of the 2010 ADA Standards, whose resolution is readily
achievable.

B. SUBWAY
Public Restrooms

1. The Plaintiff could not transfer to the toilet without assistance, as a trash
can obstructed the clear floor space. Violation: The required clear floor
space is not provided next to the toilet, violating Section 4.16.2 & Figure
28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010 ADA
Standards, whose resolution is readily achievable.

2. The Plaintiff could not transfer to the toilet without assistance, as objects
are mounted less than 12” above a grab bar obstructing its use.
Violation: The grab bars do not comply with the requirements prescribed
in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the 2010
ADA Standards, whose resolution is readily achievable.

3. The Plaintiff had difficulty using the toilet without assistance, as it is not
mounted at the required distance from the side wall. Violation: The
water closet is mounted at a non-compliant distance from the side wall,
violating Section 4.16.2 and Figure 28 of the ADAAG and Section 604.2
of the 2010 ADA Standards, whose resolution is readily achievable.

4. The Plaintiff was exposed to a cutting/burning hazard because the
lavatory pipes are not wrapped. Violation: The lavatory pipes are not
fully wrapped or insulated violating Section 4.19.4 of the ADAAG and
Section 606.5 of the 2010 ADA Standards, whose resolution is readily
achievable.

C. Maintenance
1. The accessible features of the facility are not maintained, creating
barriers to access for the Plaintiff, as set forth herein, in violation of 28
CFR 36.211.
13. All of the foregoing violations are also violations of the 1991 Americans with Disabilities

Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.
Case 1:20-cv-24493-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 9

14. The discriminatory violations described in paragraph 12 are not an exclusive list of the
Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly situated, have been denied access to, and have been denied the
benefits of services, programs and activities of the Defendant’s buildings and its
facilities, and have otherwise been discriminated against and damaged by the Defendant
because of the Defendant’s ADA violations, as set forth above. The individual Plaintiff,
and all others similarly situated, will continue to suffer such discrimination, injury and
damage without the immediate relief provided by the ADA as requested herein. In order
to remedy this discriminatory situation, the Plaintiff requires an inspection of the
Defendant’s place of public accommodation in order to determine all of the areas of non-
compliance with the Americans with Disabilities Act.

15. Defendant has discriminated against the individual by denying him access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of their places of public accommodation or commercial facilities in
violation of 42 U.S.C. § 12181 et_seq. and 28 CFR 36.302 et_seg. Furthermore, the
Defendant continues to discriminate against the Plaintiff, and all those similarly situated
by failing to make reasonable modifications in policies, practices or procedures, when
such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

6
Case 1:20-cv-24493-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 7 of 9

16. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction.

17. Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees,
costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28
CFR 36.505.

18. Defendant is required to remove the existing architectural barriers to the physically
disabled when such removal is readily achievable for its place of public accommodation
that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the
altered portions of the facility are readily accessible to and useable by individuals with
disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

19. Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiff or waived by the Defendant.

20. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendant to alter the Original Big
7
Case 1:20-cv-24493-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 8 of 9

Tomato Plaza to make those facilities readily accessible to and useable by the Plaintiff
and all other persons with disabilities as defined by the ADA; or by closing the facilities
until such time as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facilities; or to make such facilities readily accessible
to and usable by individuals with disabilities to the extent required by the ADA;
and to require the Defendant to make reasonable modifications in policies,
practices or procedures, when such modifications are necessary to afford all
offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such steps that may be
necessary to ensure that no individual with a disability is excluded, denied
services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title II of the Americans with Disabilities Act.
Case 1:20-cv-24493-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 9 of 9

e. The Order shall further require the Defendant to maintain the required assessable
features on an ongoing basis, and to require the institution of a policy that requires
Defendant to maintain its accessible features on an ongoing basis.

Respectfully Submitted,

John P. Fuller, Esquire

Florida Bar No. 276847

FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

(305) 891-5199

en 893-9505 - Facsimile

LY

"ape Fuller, Esq. (FBN 276847)

 

Counsél for Plaintiff Doug Longhini
